Citation Nr: 1819709	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Reiter's syndrome manifested by Muscle Group XIII weakness.

2.  Entitlement to an initial evaluation in excess of 30 percent for Reiter's syndrome manifested by Muscle Group XIV weakness.

3.  Entitlement to an initial evaluation in excess of 10 percent for Reiter's Syndrome of the left ankle.

4.  Entitlement to a 100 percent disability evaluation for Reiter's syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1978 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, granted service connection for Reiter's syndrome and assigned a 20 percent evaluation. 

In May 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

The claim was previously remanded by the Board in August 2011, November 2013, April 2015, February 2016, and May 2017.  Following the most recent remand, the RO in November 2017 revised the evaluation assigned for the Veteran's Reiter's syndrome by assigning separate disability evaluations for muscle weakness of Muscle Groups XIII and XIV and for left ankle manifestations.  


FINDINGS OF FACT

1.  Throughout the appeal period, with respect to the Veteran's left lower extremity, the correct elective level for application of the "amputation rule" is amputation of the thigh at the middle or lower thirds.  

2.  The Veteran's Reiter's syndrome is not manifested by active joint involvement with constitutional manifestations and total incapacitation.  


CONCLUSION OF LAW

Pursuant to the "amputation rule," the combined disability rating for disabilities of the Veteran's left lower extremity shall not exceed 60 percent.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5162 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a July 2005 rating decision, the Veteran was granted service connection for Reiter's Syndrome and assigned a 20 percent evaluation effective June 29, 2004, pursuant to Diagnostic Codes 5009-5002.  38 C.F.R. § 4.71a.

Diagnostic Code 5009 pertains to other types of arthritis and is rated as rheumatoid arthritis.  Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a. 	

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

In a November 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted 30 percent evaluations for Muscle Group XIII (Diagnostic Code 5313) and Muscle Group XIV (Diagnostic Code 5314) weakness, and a 10 percent evaluation for left ankle arthritis (Diagnostic Codes 5009-5271), effective June 29, 2004.  38 C.F.R. § 4.71a.  This increased the Veteran's combined evaluation for Reiter's Syndrome to 60 percent, effective June 29, 2004.

In November 2004, the Veteran was afforded a VA examination.  The VA examiner diagnosed Reiter's Syndrome, as documented in the service treatment records, with current symptoms of swelling in the left ankle and arthralgia in the left knee.  There was mild to moderate functional impairment of the left ankle and no functional impairment of the left knee. 

The Veteran underwent another VA examination in December 2008.  The VA examiner confirmed that the Veteran's Reiter's Syndrome was manifested by left ankle and left knee residuals.  These findings were confirmed at examinations dated in August 2011, March 2014, June 2015, June 2016, and June 2017.

In March 2014, the VA examiner found that the Veteran's Reiter's Syndrome had become inactive after a short period in 1985 and has not been active since.  As the Veteran's Reiter's Syndrome has not been active for the appeal period, it is rated based upon the chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Further, as the Veteran's Reiter's syndrome is not current manifested by active joint involvement, the criteria for a 100 percent evaluation are not met. 

Thus, it is appropriate to rate the Veteran's Reiter's syndrome based on residual disabilities as a result of the condition.  The examination reports are in consensus that the only residuals associated with the Veteran's Reiter's Syndrome affect the left ankle and left knee.

In this regard, it is important for the Veteran to understand that the "amputation rule" states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned for amputation of the thigh at the middle or lower thirds.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  As such, pursuant to the "amputation rule," the combined disability rating for disabilities of the Veteran's left lower extremity shall not exceed 60 percent.  38 U.S.C. § 1155; 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5162.  

Accordingly, as a matter of law, increased ratings are not assignable as they would result in a combined rating in excess of 60 percent for the Veteran's left ankle and knee residuals and would thus violate the amputation rule.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim is denied as a matter of law.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his Reiter's syndrome residuals.  On the contrary, the reports of VA examinations in June 2015, June 2016 and June 2017 indicates that the disability did not impact his ability to perform any type of occupational tasks.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation in excess of 30 percent for Muscle Group XIII weakness is denied.

An evaluation in excess of 30 percent for Muscle Group XIV weakness is denied.

An evaluation in excess of 10 percent for Reiter's Syndrome of the left ankle is denied.

A 100 percent disability rating for Reiter's syndrome is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


